Citation Nr: 1435314	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 23, 2004, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.  He died in January 2013, and his widow has been substituted as the claimant in this matter.  See February 2013 Substitution Claimant Memorandum.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of procedural history, the Veteran filed claims of entitlement to an increased disability rating for intervertebral disc syndrome (IVDS), rated 60 percent disabling, and for a TDIU in November 2004.  In the aforementioned March 2005 rating decision, the RO denied the Veteran's claims.  The Veteran submitted a notice of disagreement (NOD) with this determination and subsequently perfected an appeal.  These claims came before the Board in November 2008, at which time they were denied.  The Veteran subsequently filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a July 2009 Order vacating the November 2008 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In April 2010, the Board remanded the claims for additional evidentiary development.  In August 2010, the RO issued a rating decision that granted the Veteran's claim of entitlement to a TDIU, effective November 9, 2009.  

In December 2010, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the Veteran's claims file.  Subsequently, the Veteran was notified that the VLJ who conducted his Board hearing had retired, and he was provided the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2013).  In correspondence received in April 2012, the Veteran's attorney declined a second hearing on the Veteran's behalf.  

The case returned to the Board in January 2011.  At that time, the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for IVDS was denied.  The Board also remanded the issue of an earlier effective date for a TDIU because the RO had not issued a statement of the case (SOC) on that issue.  In July 2011, the RO issued a rating decision, which granted the earlier effective date claim for a TDIU and assigned an effective date of November 23, 2004.  The Veteran timely perfected an appeal as to this issue.  In April 2012, the Board denied the Veteran's claim.  The Veteran filed a Notice of Appeal with the Court.  

In January 2013, the Veteran died, and his wife was substituted as the claimant in the matter before the Court.  In July 2013, the Court issued an Order remanding the issue back to the Board pursuant to a JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An inferred claim for TDIU was raised by the record in November 2000.

2.  The RO addressed the inferred claim for TDIU in a November 2000 letter to the Veteran, which included a form 21-8940.

3.  The Veteran failed to respond to the RO with the requested information within one year.  

4.  After one year, the claim was deemed abandoned.  

5.  There is no evidence of an unaddressed formal or informal claim in the record from February 24, 2000 to November 9, 2004.  



CONCLUSION OF LAW

The criteria for an effective date earlier than November 23, 2004, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.16, 4.18 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

No VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of an earlier effective date claim depends on documents which are already contained in the Veteran's VA claims file.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

Furthermore, the Board notes that the appellant has been represented by counsel during the course of this claim.  Counsel has argued the substance of this case during a December 2010 Travel Board hearing, in the substantive appeal and before the Court, making reference to the standards of proof and the burdens necessary to establish entitlement to an earlier effective date.  These statements demonstrate that the appellant had actual knowledge of the notice requirements of the VCAA.  The Board concludes that any error in the provision of VCAA compliant notice was harmless.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary. See DelaCruz v. Principi, 15 Vet. App. 143 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In addition, general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The appellant has been accorded ample opportunity to present evidence and argument on this matter.  In short, the Board believes this issue was properly developed for appellant purposes.  Further development would be a useless exercise.  Accordingly, the Board will proceed to a decision on the merits.  

II.  Analysis 

The appellant seeks the assignment of an effective date prior to November 23, 2004, for the assignment of a TDIU.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased evaluation (which includes a claim for individual unemployability), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  See 38 U.S.C.A. § 5100(a) (West 2002); 38 C.F.R. § 3.400 (2013).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2013); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a total rating claim and held that the applicable statutory and regulatory provisions, fairly construed, required the Board to look at all communications in the file that may be interpreted as applications or claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one year prior to the claim, the increase in disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2000);  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The governing regulations also provide that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2013).  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  

In this case, the Veteran has been granted a TDIU with an effective date of November 23, 2004.  He has asserted entitlement to a TDIU from February 24, 2000, the effective date of his 60 percent disability rating for IVDS.  The Veteran has only one service-connected disability, IVDS.  The Veteran was first granted service connection on February 13, 1946, and assigned a noncompensable disability rating.  A 10 percent disability rating was assigned from May 27, 1947; a 20 percent disability rating was assigned from December 26, 1951; a 40 percent disability rating was assigned from November 5, 1976; and a 60 percent disability rating was assigned from February 24, 2000.  

After examining the history of the effective dates of the Veteran's service-connected IVDS, the record shows that the Veteran first met the minimum requirements of 38 C.F.R. § 4.16(a) as of February 24, 2000.  Prior to February 24, 2000, the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combination of disabilities that brought the combined rating to 70 percent or more.  Thus, the earliest date that the Veteran met the schedular requirements to be considered for a TDIU was February 24, 2000, and an effective date prior to February 24, 2000, cannot be considered.  See 38 C.F.R. § 4.16(a); Ross v. Peake, 21 Vet. App. 528 (2008).  

The Board has considered whether a TDIU claim was raised by the record between the period of February 24, 2000 (when the Veteran first met the jurisdictional trigger of having a single service-connected disability rating at 60 percent or more) and November 23, 2004 (the current effective date of TDIU).  The VA treatment records for this period are silent regarding the Veteran's employability.  The appellant's attorney argues that two documents established the Veteran's inability to work due to his service-connected IVDS.  First, a February 1978 statement from the Veteran stated that his service-connected condition was giving him a great deal of trouble at work and that his employer, the U.S. Postal Service, was trying to force him to retire due to his arthritic condition.  See Veteran's Statement, February 1978.  The Board notes that the Veteran's statement did not establish that he was unemployed at that time, but rather that he felt that his employer wanted him to retire.  Additionally, in 1978, the Veteran did not meet the schedular requirements to be considered for a TDIU as he was assigned a 40 percent disability rating at that time.  Finally, the Board notes that the February 1978 statement is far removed from the relevant time period on appeal.  As such, the February 1978 statement has little probative value.  

Second, the appellant's attorney refers the Board to the October 2000 VA examination report.  At that time, the Veteran complained of pain, weakness, stiffness, easy fatigability and poor endurance related to his dorsal and lumbar spine, which he treated with Tylenol.  He indicated that he experienced flare-ups 

several times per day, which were moderate to severe.  The Veteran used a special walker with a seat to ambulate.  He further stated that his activities of daily living were affected 100 percent and that he could not do anything around the house - "even taking a shower is a major undertaking."  The Veteran noted that he retired from employment in 1984.  See VA Examination Report, October 24, 2000.  

At no point during his VA examination did the Veteran indicate that he was seeking employment or that he was unemployed due to his disability.  The Board notes that a Veteran may be considered as unemployable upon termination of employment, which was provided on account of disability when it is satisfactorily shown that he is unable to secure further employment.  See 38 C.F.R. § 4.18.  It is clear that the Veteran was merely answering the questions posed to him by the VA examiner.  At no time did he claim that he could not maintain employment due to his IVDS.  

In a brief filed with the Court, the appellant's representative argued that a November 2000 deferred rating decision, which noted the increased disability rating for IVDS to 60 percent, did not become final.  The deferred rating decision also noted the Veteran should be sent a VA Form 21-8940, an Application for Increased Compensation Based on Unemployability.  The appellant's representative argued that this form was never sent to the Veteran.  Thus, according to the appellant's representative, TDIU should have been considered in conjunction with the Veteran's February 2000 claim for an increase in the IVDS disability rating because that claim remained pending.  The appellant's representative also noted that Rice v. Shinseki, 22 Vet. App. 447 (2009), should apply because that case did not establish new law but merely interpreted existing law to clarify that the filing of a VA Form 21-8940 was not necessary to initiate a claim for TDIU.  

In the July 2013 JMR, the parties found that remand was warranted due to deficiencies in the Board's analysis, which precluded effective judicial review.  Specifically, the parties found the Board did not address the applicability of Rice in 

denying the claim for an earlier effective date for TDIU.  As TDIU was granted from November 23, 2004, at issue is the applicability of the principles of Rice prior to November 23, 2004.

In light of the JMR and the appellant's representative's arguments, the Board has considered whether the evidence of record shows a formal or informal claim for TDIU from February 25, 2000 to November 23, 2004.  As discussed above, there is no evidence and no claim of unemployability during this 4-year time period.  The October 2000 VA examination noted the Veteran's difficulties with activities of daily living and that he retired in 1984.  The Veteran did not provide any statements regarding his employability at that time nor did he express an inability to work solely due to his service-connected disability.  Additionally, the medical evidence of record during the relevant 4-year time period was silent regarding the Veteran's employability.  Furthermore, the 1978 Veteran's statement did not establish that the Veteran was unemployed and is too far removed from the relevant time period under review.  Finally, as demonstrated below, the informal claim raised by the increased rating award and the October 2000 examination was addressed by the RO in the deferred rating decision and notice letter sent to the Veteran in November 2000.  Thus, the Board has considered whether an earlier effective date for a TDIU is warranted and concludes that the preponderance of the evidence is against such a finding.  

With respect to the appellant's representative's contention that the Board should have inferred a TDIU claim in February 2000 when a 60 percent disability rating was assigned for service-connected IVDS, the Board notes that the RO did just that in November 2000, when it sent a letter to the Veteran explaining that he may be eligible for a TDIU and that for such a benefit to be considered, an enclosed VA Form 21-8940 must be completed and returned.  VA received no response from the Veteran with respect to a TDIU until he filed a claim for such four years later, in November 2004.  The November 2000 letter with enclosures satisfies VA's 

obligation in this matter.  Thus, VA satisfied its duty under Rice by inferring a TDIU claim from the increased rating granted in the February 24, 2000 rating decision.  

The appellant's attorney has argued that the claim remained open as there was no final decision on the issue of TDIU after the deferred rating was issued and that the claim was still pending at the time that the application was received in 2004.  Apparently this argument hinges on the argument made by the appellant's representative who alleges that the Veteran did not receive a VA Form 21-8940 or any indication that a TDIU was inferred in November 2000.  As noted above, the record includes a letter with a notification of attachments dated in November 2000, which satisfied VA's obligations under 38 C.F.R. §3.159(b)(2).  Additionally, "There is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  That presumption applies to the RO's mailing of notices.  Id.  Such a presumption "may be overcome only by the submission of 'clear evidence to the contrary."  Id. (citing Ashley v. Derwinski, 2 Vet. App. 309 (1992)).  

In this case, the claims file contains the letter of notice inferring a TDIU stamped November 2000 mailed to the Veteran's address that VA had on file.  No notice from the Veteran was provided as to a change of address prior to that mailing, and the Veteran subsequently submitted the November 2004 claim for a TDIU, which listed the same address as his current mailing address.  Furthermore, the November 2000 letter of notice indicated that a copy was also sent to the Veteran's representative, American Legion (at the time).  Neither letter was returned to the RO as undeliverable.  The Board finds that there is no clear evidence that VA failed to follow its regular practice in notifying the Veteran of its inference of a TDIU.  

The simple assertion that the Veteran did not receive the VA Form 21-8940 and was not aware of the RO inferring a TDIU claim, given these facts, is found to be not 
credible.  Therefore, VA had discharged its duty to infer a TDIU and notify the Veteran of such.  As the Veteran did not return the application form within one year from the date that it was sent to the Veteran by VA, the RO properly treated the claim as abandoned.  See 38 C.F.R. §§3.155, 3.158(a)  38 C.F.R. §3.158 specifically addresses the effective date question here:

Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. chapter 18 based on such evidence shall commence not earlier that the date of filing the new claim.    

In summary, the claims file contains no evidence of unemployability prior to November 23, 2004, with the exception of the Veteran reporting he was retired during his October 2000 VA examination.  The inferred claim for TDIU was addressed by the RO in the form of a letter notifying the Veteran that he may be eligible for TDIU benefits and provided the form for a formal claim,  The requested form was not returned within one year of mailing, and the claim was deemed abandoned.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b), regarding reasonable doubt, are not applicable.  The Veteran's claim of entitlement to an effective date prior to November 23, 2004, for the grant of TDIU must be denied.  



ORDER

Entitlement to an effective date prior to November 23, 2004, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


